DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 7, change “a reset signal” to --the reset signal-- in order to avoid duplicant positive recitation for the limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuichiro (JP 2015127710A).

    PNG
    media_image1.png
    424
    836
    media_image1.png
    Greyscale

Regarding claim 1, Shuichiro discloses [see Fig. 1 above] a testing device (inspecting device 10), comprising: an analog circuit (power-on reset (POR) circuit 102) configured to compare an input voltage [via VDD input into terminal 102A] and a threshold value [via terminal 102B] with a comparator (reset control circuit 14), based on a control signal corresponding to the comparison result, actuate a logic circuit (logic circuit 104) in a first actuation state when the input voltage is less than the threshold value, and actuate the logic circuit (104) in a second actuation state when the input voltage is greater than or equal to the threshold value; an overriding unit (control device 18) configured to output a set signal to the analog circuit (102) from an element arranged in advance in the logic circuit (104) when testing the analog circuit (102) so that the logic circuit (102) is shifted to the second actuation state even if the input voltage is less than the threshold value; and a switch output (selector 116) arranged in the logic circuit (102) and switched to a state for monitoring an output signal of the comparator (14) and outputting the output signal of the comparator (14) to a device (tester 124) outside the logic circuit (1040 when testing the analog circuit (102), wherein when testing the analog circuit (102), the testing device (10) varies the input voltage supplied to the comparator (14) and checks the output signal of the comparator (14) from an output of the switch output (116) to determine whether the analog circuit (102) is actuated normally.
Regarding claim 2, Shuichiro discloses wherein the analog circuit (102) is a reset circuit [power-on reset (POR)] that compares the input voltage [via VDD input into terminal 102A] and the threshold value [via terminal 102B] with the comparator (reset control circuit 14), turns the logic circuit (104) off by not outputting a reset signal [via signal line F of output terminal 14C] to the logic circuit (104) while the input voltage is less than the threshold value, and turns the logic circuit (104) on by outputting the reset signal to the logic circuit (104) when the input voltage becomes greater than or equal to the threshold value, the control signal is the reset signal, the first actuation state is a state in which the logic circuit (104) is turned off, and the second actuation state is a state in which the logic circuit (104) is turned on.
Regarding claim 3, Shuichiro discloses wherein at least one of the overriding unit (18) and the switch output (116) tests the reset circuit (14) when receiving a testing request via an interface circuit (tester 124) that is used to input a signal during a normal operation.
Regarding claim 6, Shuichiro discloses a method for testing, comprising: comparing, by an analog circuit ((power-on reset (POR) circuit 102), an input voltage [via VDD input into terminal 102A] and a threshold value [via terminal 102B] with a comparator (reset control circuit 14), based on a control signal corresponding to the comparison result, actuate a logic circuit (logic circuit 104) in a first actuation state when the input voltage is less than the threshold value, and actuate the logic circuit (104) in a second actuation state when the input voltage is greater than or equal to the threshold value, shifting the logic circuit (104) to the second actuation state even if the input voltage is less than the threshold value by outputting a set signal to the analog circuit (102) from an element arranged in advance in the logic circuit (104) when testing the analog circuit (102); outputting an output signal of the comparator (14) via a switch output (selector circuit 116) arranged in the logic circuit (104) to a device (tester 124) outside the logic circuit (104) by switching the switch output (116) to a state for
monitoring the output signal of the comparator (14) when testing the analog circuit (102); and testing whether the analog circuit (102) is actuated normally by varying the input voltage
supplied to the comparator (14) and checking the output signal of the comparator (14) from an output of the switch output (116) when testing the analog circuit (102).
Regarding claim 7, Shuichiro discloses wherein the analog circuit (102) is a reset circuit [power-on reset (POR)] that compares the input voltage [via VDD input into terminal 102A] and the threshold value [via terminal 102B] with the comparator (reset control circuit 14), turns the logic circuit (104) off by not outputting a reset signal [via signal line F of output terminal 14C] to the logic circuit (104) while the input voltage is less than the threshold value, and turns the logic circuit (104) on by outputting the reset signal to the logic circuit (104) when the input voltage becomes greater than or equal to the threshold value, the control signal is the reset signal, the first actuation state is a state in which the logic circuit (104) is turned off, and the second actuation state is a state in which the logic circuit (104) is turned on.
Regarding claim 8, Shuichiro discloses starting testing of the analog circuit (102) when the logic circuit (104) receives a testing request via an interface circuit (control device 18) that is
used to input a signal during a normal operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 9, the primary reason for the allowance of the claims is due to a regulator deactivator arranged in the logic circuit to deactivate a regulator circuit that supplies the input voltage to the comparator when testing the reset circuit by outputting
the set signal to the regulator circuit. Since claims 5 depends form claim 4 and claims 10 depends from claim 9, they also have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858